Citation Nr: 0524489	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  03-33 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran served on active duty from June 1946 to June 1947 
and from August 1950 to September 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Department 
of Veterans Affairs (VA), Cleveland, Ohio, Regional Office 
(RO), that, inter alia, denied the appellant's claim for 
entitlement to special monthly pension based upon the need 
for aid and attendance of another person.  In the same 
decision, special monthly pension was established by reason 
of being housebound.  

In August 2005, pursuant to 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2004), a Deputy Vice Chairman at 
the Board granted a motion to advance the veteran's case on 
the docket that was submitted by the veteran's service 
representative.  The case is now ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary to decide the special monthly 
pension claim on appeal has been obtained; the RO has 
notified the veteran of the evidence needed to substantiate 
the claim addressed in this decision, and requested all 
relevant evidence designated by the veteran. 

2.  The appellant has been found to be permanently and 
totally disabled.

3.  The appellant is able to care for himself and to engage 
in the activities of daily living.




CONCLUSION OF LAW

Entitlement to special monthly pension based on the need for 
regular aid and attendance has not been established.  38 
U.S.C.A. §§ 1502, 1521, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.351, 3.352 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that VA 
has provided the veteran with a copy of the April 2003 rating 
decision; October 2003 statement of the case, and February 
2004 supplemental statement of the case, which included a 
discussion of the facts of the claim, notification of the 
basis of the decision, and a summary of the evidence used to 
reach that decision.  In letters from the RO dated in August 
2002 and April 2004, the veteran was provided with additional 
notice regarding the evidence needed to succeed in his claim 
and the relevant provisions of the VCAA.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) decided Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  In this case, the 
notice provided to the veteran was given prior to the first 
AOJ adjudication of the claim of special monthly pension 
based on the need for aid and attendance.  Although the 
notice did not reference entitlement the need for aid and 
attendance, a subsequent notice was provided by the AOJ prior 
to the Board's current review of that special monthly pension 
decision.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.

The Board also acknowledges that the various notices to the 
veteran contained no specific request for the veteran to 
provide any evidence in the veteran's possession that 
pertained to the claim or something to the effect that the 
veteran give VA everything he had that pertained to his 
claim.  38 C.F.R. § 3.159(b)(1) (2004).  A complying notice, 
however, need not necessarily use the exact language of the 
regulation so long as that notice properly conveys to a 
claimant the essence of the regulation.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The RO asked the veteran for all the information and evidence 
necessary to substantiate his claim-that is, evidence of the 
type that should be considered by VA in assessing his claim.  
A generalized request for any other evidence pertaining to 
the claim would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id.

The Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The RO obtained 
the veteran's treatment records as they were identified by 
the veteran.  The veteran has given no indication that 
additional treatment records may be available.  Consequently, 
it does not appear that there are any additional pertinent 
treatment records to be requested or obtained.  Any question 
regarding notification of the veteran of what evidence he was 
required to provide and what evidence VA would attempt to 
obtain has essentially been rendered moot by virtue of the 
fact that there is no indication of pertinent treatment other 
than that provided by VA, the record of which has already 
been obtained.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) 

Additionally, the veteran was afforded a pertinent VA medical 
examination in December 2003.  The findings of the 
examination appear adequate for purposes of fairly deciding 
the veteran's claim.  The requirements of the VCAA have been 
substantially met by the RO.  Every possible avenue of 
assistance has been explored, and the veteran has had ample 
notice of what might be required or helpful to his case.  VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

Applicable Laws and Regulations

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from non-service-connected 
disability not the result of the veteran's willful 
misconduct" shall receive VA pension.  38 U.S.C.A. § 1521(a) 
(West 2002).  Section 1521 further provides for an increased 
rate of pension, in the form of special monthly pension 
(SMP), when an otherwise eligible veteran is in need of 
regular aid and attendance (38 U.S.C. § 1521(d)), or has a 
disability rated as permanent and total and (1) has an 
additional disability or disabilities ratable at 60%, or (2) 
is permanently housebound (38 U.S.C. § 1521(e)).  See also 38 
C.F.R. § 3.351(b), (c), and (d) (1997).

A veteran is in need of regular aid and attendance if he is 
blind or nearly blind; or is a patient in a nursing home 
because of mental or physical incapacity; or establishes a 
need for aid and attendance on a factual basis according to 
specified criteria.  38 C.F.R. § 3.352(c) (2004).

The following will be accorded consideration in determining 
the factual need for regular aid and attendance:  inability 
of claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  38 C.F.R. § 352 (2004).

"Bedridden" is a proper basis for the determination.  
"Bedridden" is that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that a claimant has voluntarily taken to bed or that 
a physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  Id.

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless, as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the claimant's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
Id.



Analysis

The veteran has been assigned a total, 100 percent, 
disability evaluation for pension purposes.  His disabilities 
for pension purposes include amputation of the left leg above 
the knee, rated as 60 percent disabling; diabetes mellitus, 
type 2, rated as 20 percent disabling; peripheral vascular 
disease of the right lower extremity, rated as 20 percent 
disabling; and cardiovascular disease, rated as 100 percent 
disabling.  His compensable service-connected disabilities 
include residuals of a shell fragment wound, scar, left foot, 
rated as 10 percent disabling; and bursitis of the right 
shoulder, rated as 10 percent disabling.  He has other 
disabilities for pension purposes, including pes planus, 
residuals of cold injuries of the hands and feet, and post-
traumatic stress disorder, each rated as noncompensable, and 
degenerative arthritis of the cervical spine, rated as 10 
percent disabling.  

The appellant's medical records, in particular recent medical 
reports, have been carefully reviewed.  The Court has held 
that although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In June 2001, the veteran filed a claim for special monthly 
pension for aid and attendance and housebound status.  The 
veteran's claim for special monthly pension for aid and 
attendance was denied in an April 2003 rating decision.  The 
veteran has perfected an appeal of that decision.

The veteran contends, in substance, that he is unable to take 
care of himself.  In particular, he argues that sufficient 
attention was not given to the fact that because he is in a 
wheelchair, he has no ability to protect himself from the 
hazards of daily living.  He questions how he would cope with 
an emergency, such as a fire.  

VA outpatient treatment records disclose that the veteran has 
been receiving recurrent treatment for his chronic 
disabilities.  The records show that he wore a prosthetic leg 
and always arrived at the facility by himself, without the 
need of another person.  In July 2003, the veteran was 
counseled that due to his diabetes he needed to watch his 
weight and optimize his level of physical activity.  

In December 2003, the veteran underwent a special VA 
compensation and pension examination for the specific purpose 
of obtaining a medical opinion as to whether the veteran was 
able to care for himself and to engage in the activities of 
daily living, or whether he was in need of the regular aid 
and attendance of another person.  In the report of that 
examination, it was noted that the veteran's claims file had 
been reviewed by the examiner.  In terms of medical history, 
the report indicated that the veteran arrived via a VA van, 
but arrived at the VA examining room alone.  The veteran was 
said to not be permanently bedridden, not legally blind, and 
was able to manage his own monetary funds.  The examiner 
noted that the veteran was unable to protect himself from the 
hazards and dangers of the daily environment secondary to 
severe heart damage, congestive heart failure, and coronary 
artery disease.  It was noted that the veteran became winded 
very easily with exertion, and had poor ambulation because of 
the above-the-left-knee amputation.  The veteran reported 
that he could do self-care including cooking, but that an 
aide visited him four times a week to help with cooking and 
cleaning.  

Physical examination revealed no functional restrictions with 
the upper extremities, including bathing, self-feeding, 
dressing, shaving, and toileting.  Regarding the lower 
extremities, the examiner noted some weakness in the right 
lower extremity, and some difficulty with balance, 
weightbearing, and propulsion due to the left above-the-knee 
amputation.  The veteran could walk 50 feet with the use of a 
walker.  The veteran stated that he was not confined to the 
house, but needed someone to pick him up in order to leave.  
The resulting diagnoses were left above-the-knee amputation; 
peripheral vascular disease; type II diabetes mellitus; 
coronary artery disease; hypertension; congestive heart 
failure; alcohol abuse; cardiomyopathy; and gastritis.  

Initially, it is noted that the medical evidence of record 
does not demonstrate that the veteran is blind or nearly 
blind; or is a patient in a nursing home because of mental or 
physical incapacity.  

It is also clear from the medical evidence of record that the 
veteran's activities are restricted.  Notwithstanding, it is 
critical to this analysis to note that the regulatory 
standard for eligibility for additional pension based on the 
need for the aid and attendance of another person is more 
rigorous.  In the veteran's case, there is no evidence that 
he is helpless or bedridden.  On the contrary, the evidence 
establishes that he is ambulatory albeit with the use of a 
prosthesis and walker, and that he is able to engage in most 
if not all of the activities of daily living without 
assistance.  In particular, there is no compromise of his 
upper extremities, thus he can dress, feed, bathe, and shave 
himself and attend to the needs of nature.  

It was noted that he is visited by an aide four times a week 
to help with cooking and cleaning, and that he needed someone 
to pick him up in order to leave his home, but these factors 
in and of themselves do not evince helplessness.  It is also 
noted that the VA examiner who conducted the December 2003 
examination reported that the veteran could not protect 
himself from the hazards of daily living due to his severe 
heart disorder.  The examiner, however, failed to point out 
which hazard, in particular, the veteran could not protect 
himself from, and failed to give a rationale for this 
conclusory statement.  It could be that since this statement 
was contained within the medical history section of the 
examination report, it was the veteran's conclusion as 
related by the examiner, rather than a conclusion of the 
examining physician.  Regardless, the objective findings of 
the examination did not support the conclusion that the 
veteran could not protect himself from the hazards of daily 
living.  He was found to be able to ambulate adequately for 
protection purposes, and use his upper extremities without 
difficulty.  The Board accords far greater weight to these 
objective findings than to the conclusory statements offered 
in the portrayal of the veteran's medical history noted 
above.  

The statements of the veteran himself do not indicate that he 
cannot engage in the normal activities of daily living.  In 
fact, he specifically states otherwise.  By his own 
admission, the veteran is not housebound, and can ambulate by 
himself as well.  He claims to do a fine job managing his 
money, and has no problems with mental functions such as 
memory.  The Board finds that the preponderance of the 
probative and competent evidence of record shows that the 
veteran can live independently of others.  The rule regarding 
the benefit of the doubt does not apply because the 
preponderance of the evidence is unfavorable to the veteran's 
claim.  Accordingly, special monthly pension based on the 
need for aid and attendance is denied.


ORDER

Entitlement to special monthly pension based on the need for 
aid and attendance of another person is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


